 

EXHIBIT 10.2

 

AMENDED AND RESTATED REVOLVING NOTE

 

$24,000,000 October 10, 2013

 

FOR VALUE RECEIVED, the undersigned, Frederick’s of Hollywood Group Inc., a New
York corporation (“Group”), FOH Holdings, Inc., a Delaware corporation
(“Parent”), Frederick’s of Hollywood Inc., a Delaware corporation
(“Frederick’s”), Frederick’s of Hollywood Stores, Inc., a Nevada corporation
(“Stores”), and Hollywood Mail Order, LLC, a Nevada limited liability company
(“Mail Order” and together with Group, Parent, Frederick’s and Stores,
individually, each individually a “Borrower”, and collectively, the
“Borrowers”), hereby jointly and severally promise to pay to the order of Salus
CLO 2012-1, Ltd. (“Lender”), on the Termination Date described in the Credit and
Security Agreement, dated as May 31, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) and entered into
between Borrowers, Lender and the other lenders party thereto, at Salus Capital
Partners, LLC’s office at 197 First Avenue, Suite 250, Needham, MA 02494, or at
any other place designated at any time by the Lender, in lawful money of the
United States of America and in immediately available funds, the principal sum
of TWENTY FOUR MILLION AND NO/100 DOLLARS ($24,000,000) or the aggregate unpaid
principal amount of all Advances (other than the Tranche A-2 Advance) (each as
defined in the Credit Agreement), whichever is less, on such date or dates as
are required by the Credit Agreement, and to pay interest on the unpaid
principal amount from time to time outstanding hereunder, in like money, at such
office at the rates and at such times as are set forth in the Credit Agreement.
This Revolving Note may be prepaid only in accordance with the Credit Agreement.

 

This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, and is subject to the terms of the Credit Agreement, which provides,
among other things, for the acceleration of this Revolving Note. This Revolving
Note is secured, among other things, by the Credit Agreement and the Security
Documents as defined in the Credit Agreement, and by any other security
agreements, mortgages, deeds of trust, assignments or other instruments or
agreements that may subsequently be given for good and valuable consideration as
security for this Revolving Note.

 

Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.

 

This Revolving Note amends, restates and replaces that certain Revolving Note
dated as of May 31, 2012 by the Borrowers payable to the Lender in the original
principal amount of $24,000,000 (the “Original Note”). Upon the Lender’s
acceptance of this Revolving Note, the Original Note shall be deemed cancelled
and of no further force and effect.

 

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
SUBSTANTIVE LAWS (OTHER THAN CONFLICT LAWS) OF THE STATE OF NEW YORK.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

 

 

 

IN WITNESS WHEREOF, each of the Borrowers has caused this Amended and Restated
Revolving Note to be executed and delivered by its duly authorized officer on
the date first above written.

 

  FREDERICK’S OF HOLLYWOOD GROUP INC.       By: /s/ Thomas Rende     Thomas
Rende     Chief Financial Officer

 

  FOH HOLDINGS, INC.       By: /s/ Thomas Rende     Thomas Rende     Chief
Financial Officer

 

  FREDERICK’S OF HOLLYWOOD, INC.       By: /s/ Thomas Rende     Thomas Rende    
Chief Financial Officer

 

  FREDERICK’S OF HOLLYWOOD STORES, INC.       By: /s/ Thomas Rende     Thomas
Rende     Chief Financial Officer

 

  HOLLYWOOD MAIL ORDER, LLC       By: /s/ Thomas Rende     Thomas Rende    
Chief Financial Officer

 

[Amended and Restated Revolving Note]

 

 

 

